Title: From George Washington to James McHenry, 4 August 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 4th Augt 1798

The enclosed letter from Doctr Brown (of Port tobacco) to Doctr Craik, was this day put into my hands by the latter; who speaks favourably of the Medical abilities of the former. I wish to

be considered in no other light than as a Vehicle of the application to the President, through you; for of Doctr Brown I have no knowledge, and of his fitness I can say nothing. One thing however, merits attention. The State of Maryland is highly Federal, both in its collective & Individual character, and I see no office of any Importance allotted to a member of it: whether the one sought for by Doctr Brown (wch I presume is second in the Medical Depart⟨ment⟩) will come under this description you can decide as well as—Dr Sir Yr Affecte

Go: Washington

